ACCEPTED
                                                                   06-14-00131-CR
                                                         SIXTH COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                                                              1/17/2015 9:55:57 AM
                                                                   DEBBIE AUTREY
                                                                            CLERK

      IN THE COURT OF APPEALS
 SIXTH APPELLATE DISTRICT OF TEXAS
           AT TEXARKANA                            FILED IN
                                            6th COURT OF APPEALS
                                              TEXARKANA, TEXAS
                                            1/17/2015 9:55:57 AM
           NO: 06-14-00131-CR
                                                DEBBIE AUTREY
                                                    Clerk

CORNELL DUPREE MCHENRY, APPELLANT

                    VS.

   THE STATE OF TEXAS, APPELLEE


    Appeal from the 202nd District Court
         Of Bowie County, Texas


MOTION FOR LEAVE TO FILE LATE BRIEF,


                                Bart C. Craytor
                                bcraytor@gmail.com
                                Texas Bar No: 24014210

                                LESHER & McCOY
                                126 West Second Street
                                Mount Pleasant, Texas 75455

                                Tel: 903.572.2889
                                Fax: 866-314-2960

                                ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF SAID COURT:

COMES NOW the Defendant/Appellant by and through his below named Attorney and for his

Motion for Belated Filing of Appellant’s Brief states as

follows:

I.

1. This case is pending from the 202nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Cornell McHenry, Cause No. 13F00017-202.

3. Appellant was found guilty to the offense of Possession of a Controlled

Substance and sentenced to twenty-five (25) years, in the Institutional Division of the

Texas Department of Criminal Justice.

4. Appellant’s Brief was due on December 2, 2014

5. Appellant has now completed his brief and requests leave of this Court for the belated filing of

the same. Appellant’s completed brief is filed simultaneously with this Motion.

6. The Brief was not timely prepared in this matter due to the press of the business, both trial and
appellate. Additionally there were issues unique and of a first nature to Counsel for Appellant
which increased the time necessary for research and added to the complexity of the Brief.
Furthermore, Counsel attended continuing education a part of which assisted in preparing the
Brief.



                                              Respectfully Submitted,

                                              Bart C. Craytor
                                              LESHER & McCOY
                                              126 West Second Street




                                                -2-
      Mount Pleasant, Texas 75455
      Tel: 903.572.2889
      Fax: 866.314.2960
      e-mail: bcraytor@gmail.com



BY:   __________________________________
      Bart C. Craytor
      Texas Bar No: 24014210


      ATTORNEY FOR APPELLANT




        -3-
                          CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and forgoing has been served

upon the following names and addresses on this 17th day of January, 2015.

Mr. Jerry Rochelle
Bowie County District Attorney
Bowie County Plaza
601 Main Street
Texarkana, Texas 75501
Tel: 903.735.4800
Fax: 903.735.4819


                                                     ________________________________
                                                     Bart C. Craytor




                                               -4-